EXHIBIT (n)(3) Schedule B AMENDED AND RESTATED MULTIPLE CLASS PLAN FOR EATON VANCE FUNDS (Classes of Shares) March7, 2011 A B C I Advisers R S Eaton Vance Growth Trust Eaton Vance Asian Small Companies Fund X X X X Eaton Vance-Atlanta Capital Focused Growth Fund X X Eaton Vance-Atlanta Capital SMID-Cap Fund X X X X Eaton Vance Focused Growth Opportunities Fund X X X Eaton Vance Focused Value Opportunities Fund X X X Eaton Vance Greater China Growth Fund X X X X Eaton Vance Multi-Cap Growth Fund X X X X Eaton Vance Richard Bernstein Multi-Market Equity Strategy Fund X X X Eaton Vance Worldwide Health Sciences Fund X X X X X Eaton Vance Investment Trust Eaton Vance AMT-Free Limited Maturity Municipal Income Fund X X X X Eaton Vance Massachusetts Limited Maturity Municipal Income Fund X X X X Eaton Vance National Limited Maturity Municipal Income Fund X X X X Eaton Vance New Jersey Limited Maturity Municipal Income Fund X X X X Eaton Vance New York Limited Maturity Municipal Income Fund X X X X Eaton Vance Pennsylvania Limited Maturity Municipal Income Fund X X X X Eaton Vance Managed Income Term Trust 2019 Municipals X X 2029 Municipals X X 2019 Investment Grade Corporates X X 2019 Investment Grade Non-Financial Corporates X X Eaton Vance Municipals Trust Eaton Vance Alabama Municipal Income Fund X X X X Eaton Vance Arizona Municipal Income Fund X X X X Eaton Vance Arkansas Municipal Income Fund X X X X Eaton Vance California Municipal Income Fund X X X X Eaton Vance Connecticut Municipal Income Fund X X X X Eaton Vance Georgia Municipal Income Fund X X X X Eaton Vance Kentucky Municipal Income Fund X X X X Eaton Vance Maryland Municipal Income Fund X X X X Eaton Vance Massachusetts Municipal Income Fund X X X Eaton Vance Michigan Municipal Income Fund X X X Eaton Vance Minnesota Municipal Income Fund X X X X Eaton Vance Missouri Municipal Income Fund X X X X Eaton Vance National Municipal Income Fund X X X X Eaton Vance New Jersey Municipal Income Fund X X X Eaton Vance New York Municipal Income Fund X X X X A B C I Advisers R S Eaton Vance Municipals Trust contd Eaton Vance North Carolina Municipal Income Fund X X X X Eaton Vance Ohio Municipal Income Fund X X X Eaton Vance Oregon Municipal Income Fund X X X X Eaton Vance Pennsylvania Municipal Income Fund X X X X Eaton Vance Rhode Island Municipal Income Fund X X X X Eaton Vance South Carolina Municipal Income Fund X X X X Eaton Vance Tennessee Municipal Income Fund X X X X Eaton Vance Virginia Municipal Income Fund X X X X Eaton Vance Municipals Trust II Eaton Vance High Yield Municipal Income Fund X X X X Eaton Vance Tax-Advantaged Bond Strategies Intermediate Term Fund X X X Eaton Vance Tax-Advantaged Bond Strategies Long Term Fund X X X Eaton Vance Tax-Advantaged Bond Strategies Short Term Fund X X X Eaton Vance Tax-Advantaged Treasury-Linked Strategies Fund X X X Eaton Vance Mutual Funds Trust Eaton Vance AMT-Free Municipal Income Fund X X X X Eaton Vance Build America Bond Fund X X X Eaton Vance Emerging Markets Local Income Fund X X X Eaton Vance Floating-Rate Advantage Fund X X X X X Eaton Vance Floating-Rate Fund X X X X X Eaton Vance Floating-Rate & High Income Fund X X X X X Eaton Vance Global Dividend Income Fund X X X X Eaton Vance Global Macro Absolute Return Advantage Fund X X X X Eaton Vance Global Macro Absolute Return Fund X X X X Eaton Vance Government Obligations Fund X X X X X Eaton Vance High Income Opportunities Fund X X X X Eaton Vance International Equity Fund X X X Eaton Vance International Income Fund X X X Eaton Vance Large-Cap Core Research Fund X X X Eaton Vance Low Duration Fund X X X X Eaton Vance Multi-Strategy Absolute Return Fund X X X X Eaton Vance Parametric Structured Emerging Markets Fund X X X Eaton Vance Parametric Structured International Equity Fund X X X Eaton Vance Strategic Income Fund X X X X X Eaton Vance Tax-Managed Equity Asset Allocation Fund X X X X Eaton Vance Tax-Managed Global Dividend Income Fund X X X X Eaton Vance Tax-Managed Growth Fund 1.1 X X X X X Eaton Vance Tax-Managed Growth Fund 1.2 X X X X Eaton Vance Tax-Managed International Equity Fund X X X X Eaton Vance Tax-Managed Mid-Cap Core Fund X X X X Eaton Vance Tax-Managed Multi-Cap Growth Fund X X X Eaton Vance Tax-Managed Small-Cap Fund X X X X Eaton Vance Tax-Managed Small-Cap Value Fund X X X X Eaton Vance Tax-Managed Value Fund X X X X Eaton Vance U.S. Government Money Market Fund X X X B-2 A B C I Advisers R S Eaton Vance Series Trust Eaton Vance Tax-Managed Growth Fund 1.0 Eaton Vance Series Trust II Eaton Vance Income Fund of Boston X X X X X Eaton Vance Parametric Tax-Managed Emerging Markets Fund X Eaton Vance Special Investment Trust Eaton Vance Balanced Fund X X X X Eaton Vance Commodity Strategy Fund X X X Eaton Vance Dividend Builder Fund X X X X Eaton Vance Enhanced Equity Option Income Fund X X X Eaton Vance Equity Asset Allocation Fund X X X Eaton Vance Greater India Fund X X X X Eaton Vance Investment Grade Income Fund X X Eaton Vance Large-Cap Growth Fund X X X X X Eaton Vance Large-Cap Value Fund X X X X X Eaton Vance Option Absolute Return Strategy Fund X X X Eaton Vance Real Estate Fund X X Eaton Vance Risk-Managed Equity Option Income Fund X X X Eaton Vance Short Term Real Return Fund X X X Eaton Vance Small-Cap Fund X X X X X Eaton Vance Small-Cap Value Fund X X X X Eaton Vance Special Equities Fund X X X X Eaton Vance Tax-Advantaged Bond Strategies Real Return Fund X X X B-3
